

113 SRES 292 RS: Expressing support for the victims of the typhoon in the Philippines and the surrounding region. 
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 245113th CONGRESS1st SessionS. RES. 292IN THE SENATE OF THE UNITED STATESNovember 13, 2013Mr. Schatz (for himself, Mr. Menendez, Mr. Durbin, Mr. Cardin, Mr. Rubio, Ms. Hirono, Mr. Udall of New Mexico, Mrs. Boxer, Mr. Begich, Mr. McCain, Mr. Booker, Mrs. Murray, Ms. Baldwin, and Ms. Landrieu) submitted the following resolution; which was referred to the Committee on Foreign RelationsNovember 14, 2013Reported by Mr. Menendez, without amendmentRESOLUTIONExpressing support for the victims of the typhoon in the Philippines and the surrounding region. Whereas on November 8, 2013, Typhoon Yolanda, also known as Typhoon Haiyan, struck the Republic of the Philippines and the surrounding region;Whereas Typhoon Yolanda is the strongest typhoon in recorded history to make landfall;Whereas President Benigno Aquino III declared a state of national calamity after Typhoon Yolanda hit the central Philippines;Whereas the typhoon caused widespread flooding and landslides, particularly in the provinces of Eastern Samar and Leyte, which experienced storm surges of up to 13 feet and sustained winds of more than 175 miles per hour;Whereas authorities in the Philippines have confirmed at least 1,798 deaths, a toll that is expected to rise as thousands of individuals remain missing as of the date of this resolution;Whereas unofficial estimates project the number of deaths to be over 10,000;Whereas, according to the United Nations Office for the Coordination of Humanitarian Affairs, more than 670,000 people have been displaced and 11,300,000 people have been affected by Typhoon Yolanda;Whereas, according to the Philippine National Disaster Risk Reduction and Management Council, the typhoon destroyed or damaged approximately 149,015 houses, as well as public infrastructure and agricultural land across 41 provinces;Whereas, in Ormoc City, the second largest city in the province of Leyte, the typhoon damaged or destroyed approximately 80 to 90 percent of housing;Whereas the United Nations World Food Program estimates that 2,500,000 people will need food assistance in the aftermath of the typhoon;Whereas the Government of the Philippines has been leading and coordinating the disaster response in the Philippines, including the evacuation of more than 792,000 people to temporary shelters and pre-positioning food commodities and emergency relief supplies in advance of the typhoon, and deploying military assets and road-clearing equipment to assist with relief operations;Whereas the response by the United States Government to this tragedy has included  $20,000,000 in aid;Whereas a United States Agency for International Development Disaster Assistance Response Team, elements of the 3rd Marine Expeditionary Brigade, and other United States military and civilian personnel have deployed to the Philippines to provide aid and coordinate United States relief efforts;Whereas the Philippines and the United States fought side-by-side during World War II to defend the Bataan Peninsula and subsequently liberate the Philippines from Japanese control;Whereas the Philippines and the United States share a long, close relationship as allies, as evidenced by the 1951 U.S.-Philippines Mutual Defense Treaty, which was reaffirmed by the Manila Declaration signed in 2011, and the United States designation of the Philippines as a Major Non-NATO Ally;Whereas the Philippines and the United States share strong economic, security, and people-to-people ties, including approximately 4,000,000 Americans of Philippine ancestry living in the United States, and more than 300,000 United States citizens residing in the Philippines; andWhereas the Philippines and the United States share a long tradition of mutual support and cooperation: Now, therefore, be itThat the Senate—(1)mourns the loss of life resulting from the typhoon;(2)expresses its deepest condolences to the families of the victims of this tragedy;(3)expresses solidarity with the survivors, and all those who have lost loved ones or otherwise been affected by the tragedy;(4)supports the efforts of the Government of the Philippines to lead and coordinate assistance to address immediate humanitarian needs and to begin reconstruction efforts;(5)supports the ongoing efforts of the United States Government, the international community, relief agencies, and private citizens to assist the governments and peoples of the Philippines and the surrounding region in their time of need; and(6)encourages the United States and the international community to provide additional humanitarian assistance to aid the survivors and support reconstruction efforts, as appropriate.November 14, 2013Reported without amendment